DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Office Action mailed April 12, 2022, erroneously included an invitation to participate in the Delayed Subject Matter Eligibility Program.  However, this application is not eligible for the DSMER program as it is a CIP so applicant should disregard the invitation.  The remaining text in this office action is the same as the office action mailed April 12, 2022, with the response period restarted from the mailing date of this action.  

Election/Restrictions

Applicant's election with traverse of Group I, claims 1-41, 50 and 51, in the reply filed on February 11, 2022, is acknowledged.  The traversal is on the ground(s) that there is no undue search burden.  This is not found persuasive because the elected group claims a composition comprising glycosylated steviol glycosides (GSGs) and/or steviol glycosides (SGs), while the non-elected claims are to a method of preparing a GSG composition comprising a series of steps.  None of these steps need to be searched to reject the product claims.  Therefore, there is an additional search burden to examine the claims of Group II.
The requirement is still deemed proper and is therefore made FINAL.

Claims 42-49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Drawings

The drawings are objected to because the x- and y-axes lack labels in Figures 1-3, 5-7, 10-12, 14-16, 25-29, 31, 33, 35, 37, 39-43, 45, 47, 49, 51, 53, 55, 57, 59, 61, 63, 65, 67, 69, 71, 73, 75, 77, 79 and 81.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The disclosure is objected to because of the following informalities: at [00162], the analysis of the extract comprising RA40+RB8 is shown in Table D, not Table C.  
Appropriate correction is required.

Claim Objections

Claims 20-25, 40 and 41 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claims recite compositions comprising naturally occurring steviol glycosides. This judicial exception is not integrated into a practical application because the claims merely recite different combinations of products found in nature. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are to the composition itself, without more.
While the claimed compositions represent different combinations of steviol glycosides, there is no indication that the different combinations result in the compositions having markedly different characteristics from their naturally occurring counterparts.  The claims do not include any features that result in significantly more than a combination of naturally occurring compounds.  Therefore, the claims do not qualify as eligible subject matter and are rejected under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-39, 50 and 51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the specific compositions as reported in Tables 160-171, does not reasonably provide enablement for the ranges of the individual components recited in claims 27-39, 50 and 51.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  The specification generally teaches ranges of the various claimed components, and teaches a generic method for glycosylation of steviol glycosides at [0400-0408] of the published specification.  However, Tables 160-171 report specific values of components that result from glycosylation of specific steviol glycoside starting blends that are glycosylated for 24 hours at 60°C using a 1:1 blend of steviol glycosides: dextrin and the CGTase enzyme (see published specification at [0918]).  One of ordinary skill is not given sufficient direction as to what starting materials, at what ratio with dextrin must be incubated for what period of time and with what amount of enzyme in order to provide compositions as recited in claims 27-39, 50 and 51.  Looking to claim 27, the claimed values for (a)-(k) appear to encompass the reported values in Table 160 where the starting material is a mixture of RA80 and RA95, to provide RA90.  However, it is unclear what parameters would be adjusted in the starting material, incubation time, ratio to dextrin or incubation temperature to provide amounts of components (a)-(k) spanning the claimed ranges.  Looking to claim 29, none of the results reported Tables 160-171 appear to match the profile of components (a)-(k) in the claim.  Therefore, one of ordinary skill would not know what starting material, ratio to dextrin, incubation time or temperature would be utilized to provide compositions as claimed.  Given that the claims require no less than 11 components, it is considered that undue experimentation would be required in order to determine if one had produced the claimed composition, or not.  Therefore, applicant is not considered to be enabled for claims to the specific compositions as set forth in claims 27-39, 50 and 51 as the specification does not provide sufficient direction as to how to obtain the compositions comprising at least components (a)-(k) as required by claims 27-39, 50 and 51.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19, 26-39, 50 and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 claims a composition comprising one or more glycosylated steviol glycosides and/or one or more steviol glycosides, wherein the one or more SGs are selected from Table A or Table B, wherein the one or more SGs conform to at least one SG-group selected from the group consisting of…., and further wherein the one or more SGs are in a total amount of 0.1 to 99.5% of the composition.
From these first 7 lines of the claim, it is unclear if the claimed composition is to comprise any SG, only an SG from Table A or B, or an SG-group selected from the group listed.
Claim 1, starting in line 7, goes on to claim the composition “further comprising one or more GSGs in a total amount of 0.1-99.5% of the composition, where the one or more GSGs are further glycosylation products from one or more SGs in Table A…”.  However, claim 1, line 2, claims the composition comprises one or more glycosylated steviol glycosides and/or (emphasis examiner) one or more steviol glycosides.  Therefore, it is unclear if both a SG and a glycosylated steviol glycoside must be present to meet claim 1, or if only one OR the other is required.
For purposes of examination, a composition comprising one or more SGs OR one or more glycosylated steviol glycosides will be considered to meet the claim.
Claim 3 claims “the one or more SGs are present in a composition selected from at least one of the group….”  However, claim 3 depends from claim 1, which claims a composition comprising one or more GSGs and/or one or more SGs.  Therefore, it is unclear if claim 3 is limiting the SGs to meet the composition of claim 1, or if the compositions recited in claim 3 are to be present in combination with another SG or GSG to meet claim 1.  For purposes of examination, an SG composition according to claim 3 will be considered to meet both claim 1 and claim 3.
Claim 15 claims the one or more GSGs are “further glycosylation products from one or more SGs…”  However, it is unclear what is to be “further” glycosylated where it is steviol glycosides that are glycosylated to get to the claimed GSGs.
Claim 27 claims a composition comprising “one or more components” from each of groups (a), (b), (c), (d), (e), (f), (h), (i), (j) and (k).  Claim 27 then states the composition comprises “one or more GSGs from each of at least 8, 9, 10 or 11 groups set forth in (a)-(k).”  However, (a)-(k) all claim GSGs, and are not claimed in the alternative.  Thus, “at least one” GSG must be present from all 11 groups.  Therefore, it is unclear how the composition could comprise “one or more GSGs from each of at least 8, 9, 10 or 11 groups set forth in (a)-(k)” when there must be one or more from 11 groups.  It is understood that 11 is “at least 8”, however, there can be no less than 11 GSGs, one from each of (a)-(k), to meet the claim.
Claim 29, 31, 33, 36, 38 and 50 similarly claim a composition comprising “one or more components” from each of groups (a), (b), (c), (d), (e), (f), (h), (i), (j) and (k) and are rejected for the same reasons as set forth above with regard to claim 27.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Purkayastha et al. (US 2014/0017378; cited on IDS filed Sept. 10, 2019).
Regarding claims 1 and 3-5, Purkayastha et al. teaches a RA95 composition (Fig. 2; Table 1 “Stevia Extract Used”).  This is considered to meet claims 1 and 3 to a SG composition as set forth in the 112 section above.  Further, Table C in the instant specification shows that RA has a molecular weight of 965 daltons, which meets claims 4 and 5.
Also regarding claim 1, Purkayastha et al. teach glycosylation of steviol glycosides, starting with a stevia extract that has a total steviol glycoside content of between 75 and 99% ([0047-0053]; Table 1).  This provides compositions comprising steviol glycosides and glycosylated steviol glycosides   

Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Shi et al. (US 2013/0071537).
Regarding claims 1 and 3, Shi et al. teach RA50, RA60, RA80, RA95, RA97 and RA 99 products [0269].  This is considered to meet claims 1 and 3 to a SG composition as set forth in the 112 section above.  
Regarding claims 4 and 5, Table C in the instant specification shows that RA has a molecular weight of 965 daltons, which meets claims 4 and 5.

Claim 9 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shi et al. (US 2013/0071537).
Shi et al. teach a RA50 extract that has an amount of Reb A falling within the range of claim 9 [0269].  Shi et al. do not teach the additional components as claimed.  However, where the instant specification states that the components as claimed are from the analysis of an RA50 extract (Table C), the RA50 extract of the prior art is considered to contain the same steviol glycosides as claimed.  The source of the products of Shi et al. is EPC Natural products [0269], which appears to be the same source as the products analyzed in the instant specification (e.g., [0955] of the published specification) and is the assignee of the instant application.  Therefore, the products of the prior art are considered to have a steviol glycoside profile as claimed. 
Alternatively, where Shi et al. teach a RA50 composition that has an amount of Reb A falling within the range of claim 9, as well as a total steviol glycoside content of 95%, it would have been obvious to have provided the composition with the SGs as claimed, in addition to the Reb A, as Shi et al. teach compositions comprising mixtures of rebaudiosides A, B, C, D and stevioside [0091].
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19, 26-39, 50 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Purkayastha et al. (US 2014/0017378; cited on IDS filed Sept. 10, 2019).
Purkayastha et al. teach preparing blends of steviol glycosides and glycosylated steviol glycosides.  The starting material of Purkayastha et al. is a stevia extract with total steviol glycosides content between 75 and 99% added to liquid starch a range close to 50:50 (Example 1).  The starch of Purkayastha et al. is maltodextrin from tapioca starch ([0038, 0046]).  The claimed glycosylated steviol glycosides are made by mixing a stevia glycoside composition with dextrin in water where the ratio of dextrin to steviol glycoside is preferably 40:60 to 60:40, with specific examples at 50:50 (published specification at [0407-0408] and [0918]).  The enzyme CGTase is then added in both the prior art and instant invention, and the glycosylation is carried out at 60°C for a desired length of time (Purkayastha et al. [0051-0052]; published specification at [0404-0406]).
Purkayastha et al. specifically teach starting materials having greater than 95% and greater than 75% total steviol glycosides, and with greater than 50% and greater than 95% RA and greater than 50% ST (i.e., stevioside) (Table 1).  Purkayastha et al.  do not detail all of the SGs and GSGs present in the resultant products to meet the claims.
However, where Purkayastha et al. teach that their invention provides blends of different ratios of GSG and SGs, and where Purkayastha et al. use the same enzyme (i.e., CGTase), same glucose donor (i.e., maltodextrin) and same temperature as the process that provides the compositions of the instant invention, the claimed compositions would have been obvious over the applied prior art.  One of ordinary skill would have been able to have selected the starting steviol glycosides, subjected the starting steviol glycosides to the process as detailed by Purkayastha et al., and arrived at the claimed compositions through no more than routine experimentation.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
Therefore, given that Purkayastha et al. teaches preparing blends of steviol glycosides and glycosylated steviol glycosides using the same method that is used to provide the claimed blends, as set forth above, the claimed compositions are considered to be obvious over Purkayastha et al. where Purkayastha et al. allows for a variety of steviol glycoside starting materials including predominately stevioside, Reb A, Reb B, Reb C and Reb D [0039].  While Purkayastha et al. has not quantified the resultant GSG/SG compositions to report all of the components as claimed, given the similarities between the starting materials, enzyme, temperature and time of the prior art and instant invention, the claimed compositions are reasonably expected to be provided from the teachings of Purkayastha et al.
Further regarding claims 28, 30, 32,34, 35, 37, 39 and 51, Purkayastha et al. teach that the final composition comprises unreacted steviol glycosides [0053].  They do not teach the unreacted steviol glycosides having a profile as claimed.  However, given the glycosylation reactions of Purkayastha et al. are conducted under essentially the same conditions as claimed, starting with a steviol glycoside composition in combination with a dextrin, using CGTase enzyme at 60°C and reacted until the desired extent of glycosylation is achieved, the claimed unreacted steviol glycoside profiles are considered to be obvious over the teachings of Purkayastha et al. in the absence of convincing arguments or evidence to the contrary.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional prior art cited on the PTO-892 teaches compositions comprising glycosylated steviol glycosides.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791